Citation Nr: 0725645	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  05-37 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bronchial 
asthma.


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to December 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which apparently reopened a claim for 
service connection for bronchial asthma but denied the claim 
on the merits.  Irrespective of the agency of original 
jurisdiction's (AOJ's) determination, the Board must decide 
whether the veteran has submitted new and material evidence 
to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

The record reflects that the veteran was initially 
represented by the American Veterans (AMVETS).  However, in a 
signed statement received in May 2006, he indicated that he 
no longer wished to be represented.


FINDINGS OF FACT

1.  The AOJ denied reopening the claim of entitlement to 
service connection for bronchial asthma in a March 1999 
rating decision.  Notice was issued to the veteran in April 
1999.  The veteran did not appeal the decision.

2.  Since the March 1999 rating decision, which denied 
reopening the claim for service connection for bronchial 
asthma, evidence that relates to an unestablished fact 
necessary to substantiate the claim has not been presented or 
secured.


CONCLUSION OF LAW

The March 1999 rating decision that denied reopening the 
claim of entitlement to service connection for bronchial 
asthma is final.  Evidence received since that decision is 
not new and material.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran ultimately seeks entitlement to service 
connection for bronchial asthma.  In this regard, the Board 
notes that service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006). 

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before enrollment and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.

The veteran's reported history of the pre-service existence 
of a disease or injury does not constitute notation of such 
disease or injury, but is considered with all other evidence 
in determining if the disease or injury pre-existed service.  
38 U.S.C.A. § 1111 (West 2002); see Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2006).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2006).

The veteran's asthma may be found to have been aggravated 
during service only if the evidence shows that the underlying 
disability underwent an increase in severity; the occurrence 
of symptoms, in the absence of an increase in the underlying 
severity, does not constitute aggravation of the disability.  
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 
C.F.R. § 3.306(a).

Historically, in this case, the veteran applied for service 
connection in December 1968.  In response, the AOJ denied the 
veteran's claim in a June 1969 rating decision.  The AOJ 
reasoned that the veteran's asthma existed prior to service 
and was not aggravated beyond the natural progress of the 
disorder by service.  The AOJ issued notice to the veteran, 
but the veteran did not initiate an appeal.  Thus, the 
determination became final.  38 U.S.C.A. § 7105(c).

The veteran also attempted to reopen his service connection 
claim thereafter.  The claims were denied in October 1991 and 
in March 1999.  Notice was issued to the veteran after each 
action, but again the veteran did not appeal either 
determination.  Accordingly, those decisions also became 
final.  Id.  In June 2003, the AOJ received the veteran's 
informal claim, seeking to reopen the matter.

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the AOJ may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the claimant has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veterans Claims 
(Court) indicated that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

Since the March 1999 rating decision, the evidence received 
into the record includes a statement from the veteran (dated 
November 2003) indicating that his asthma began in service 
and VA outpatient treatment records.  

Although the Board will, for purposes of determining whether 
the evidence is new and material, presume that the veteran's 
statements are credible, the Board notes that while the 
veteran now states that his asthma began in service, the 
initial claim submitted by the veteran in 1968 stated that 
his asthma began in November 1963, thus pre-dating service.

Regardless of this inconsistency, the veteran previously 
stated in a written statement dated November 1998 that his 
asthma started in the Army.  The veteran's current statements 
regarding when his asthma began is therefore not new, because 
it merely repeats his previous statement.  Additionally, the 
AOJ considered -- and rejected -- this previous statement 
when it denied the veteran's claim in March 1999.  Thus, the 
veteran's statement is not new.

The AOJ also received the veteran's VA medical records dated 
from 1995 through 2004.  The reports show treatment for 
bronchial asthma, bronchitis, and chronic obstructive 
pulmonary disease (COPD).  

While these medical records are new, in that they were not 
previously of record, they are not material, as none of the 
records show that his asthma was aggravated by service.  That 
is, the evidence does not show that the veteran's disorder 
increased in severity beyond the natural progression of the 
disease.  The Court has held that additional evidence, which 
consists merely of records of post-service treatment that do 
not indicate that a condition is service connected, is not 
new and material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).  

For the reasons and bases set forth above, the Board finds 
that new and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for 
bronchial asthma.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156(a).  Having found that the evidence is not new and 
material, no further adjudication of this claim is warranted.  
See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).



Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied based on the AOJ's November 2003 letter.  VA 
informed the veteran that in order to substantiate a claim 
for service connection, the evidence needed to show he had a 
current disability, a disease or injury in service, and 
evidence of a nexus between the post service disability and 
the disease or injury in service, which was usually shown by 
medical records and medical opinions.

Kent v. Nicholson, 20 Vet. App. 1 (2006), established new 
requirements regarding the VCAA notice and reopening claims.  
The Court held that the VCAA notice must include the bases 
for the denial in the prior decision and VA must respond with 
a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Id.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance).  The VA has adequately advised the 
veteran of the basis of the previous denial.  The letter 
clearly explained what new and material evidence was, and 
also explained that the veteran would have to submit evidence 
proving that his asthma was aggravated in service.

As to informing the veteran of which information and evidence 
he should provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The AOJ told the veteran that he could obtain 
private records himself and submit them to VA.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's SMRs and VA 
outpatient treatment records.

The veteran also notified VA that the Social Security 
Administration (SSA) had granted a disability claim with 
regard to his asthma.  As part of its obligation to obtain 
records held by a federal agency, VA contacted SSA and 
requested these records.  SSA responded that it could not 
locate them and also said that the veteran's claim was 
denied.  The VA therefore fulfilled its statutory duty to 
obtain federally-held records.

The VCAA letter did not specifically state that the veteran 
should submit any evidence in his possession that could 
pertain to the claim.  However, it is noted that the veteran 
was told "[i]t's your responsibility to make sure that we 
receive all requested records that aren't in the possession 
of a Federal department or agency.  In any event, the 
veteran's correspondence with the VA indicates that he 
understood this requirement.

In March 2006, the veteran signed a VCAA notice response 
stating that he had no other information or evidence to give 
to VA to substantiate his claim.  In May 2006, the veteran 
wrote VA again stating that he did not have any additional 
evidence, other than his treatment at the VA office in Los 
Angeles.  The Board therefore finds that the four Pelegrini 
elements were satisfied.

VA has not provided the veteran with an examination in 
connection with his claim; however, the Board finds that VA 
was not under an obligation to have the veteran examined for 
his claim.  The veteran has not brought forth new and 
material evidence to reopen the claim.  38 C.F.R. 
§ 3.159(c)(4)(iii) states that paragraph (c)(4) applies to a 
claim to reopen a finally adjudicated claim only if new and 
material evidence is presented or secured.  For these 
reasons, the Board finds that VA was not under an obligation 
to provide an examination in connection with his claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

New and material evidence not having been received, the 
application to reopen the claim of entitlement to service 
connection for bronchial asthma is denied.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


